ALLOWANCE
Introduction
This Office action is responsive to the communications filed March 22, 2022.  Claims 1 and 21-38 are pending.

1)	Applicant has provided explanation of support for changes made to the claims and has updated the claim listing to include the proper format.  Therefore, the objection to the claims has been withdrawn.
2)	Applicant has provided support for the language of claims 28 and 37; therefore, the objection has been withdrawn.
3) 	The Application Data Sheet filed March 22, 2022 has been accepted.

Allowable Subject Matter
Claims 1 and 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach “in response to the detecting the attack, instructing a traffic management infrastructure to redirect the incoming network traffic from being received over the first network interface device to routing through the first cloud protection service; and subsequent to instructing the traffic management infrastructure to redirect the incoming network traffic, receiving over the second network interface device filtered network traffic from the first cloud protection service, wherein the filtered network traffic does not include a portion of the incoming network traffic associated with the attack, and further rate limits a legitimate portion of the incoming network traffic” as recited in independent claim 1.  Independent claims 21 and 30 recite similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992